 1                                                                       Honorable Thomas S. Zilly
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8    DEVAS MULTIMEDIA PRIVATE LTD.,
                                                       No. 2:18-cv-01360-TSZ
 9                                  Petitioner,
                                                       JOINT STIPULATED MOTION
10                     v.                              AND ORDER TO EXTEND
                                                       BRIEFING SCHEDULE ON
11   ANTRIX CORP. LTD.,                                RESPONDENT’S MOTION TO
                                                       DISMISS [DKT 13]
12                                  Respondents.

13

14          The parties respectfully request extension of the briefing schedule for Respondent

15   Antrix Corp. Ltd.’s Motion to Dismiss and Opposition to Confirm Foreign Arbitral Award (Dkt

16   13) as follows:

17
                 Event                       Current Deadline               Proposed Deadline
18
19                                                                          December 21, 2018
     Petitioner Devas’ Opposition            December 10, 2018
20
     Respondent Antrix’s Reply
21                                            December 14, 2018             January 14, 2019

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
     SCHEDULE ON DKT. 13 - 1                                                  Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     (NO. 2:18-CV-01360-TSZ)                                                     1201 Third Avenue, Suite 2200
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
 1   STIPULATED and AGREED TO this 28th day of November, 2018.

 2
     Davis Wright Tremaine LLP                       Hillis Clark Martin & Peterson P.S.
 3
     By: s/ Steven P. Caplow                         By: s/ Louis D. Peterson
 4
     Steven P. Caplow, WSBA #19843                   Louis D. Peterson, WSBA #5776
 5   920 Third Avenue, Suite 3300                    Brian C. Free, WSBA #35788
     Seattle, WA 98104-1610                          999 Third Ave., Ste. 4600
 6   Tel: (206) 757-8018                             Seattle, WA 98104
     Fax: (206) 757-7018                             Email: lou.peterson@hcmp.com
 7   E-mail: stevencaplow@dwt.com                             brian.free@hcmp.com
 8
     Skadden, Arps, Slate, Meagher & Flom, LLP       Joseph D. Pizzurro (pro hac vice)
 9                                                   Kevin A. Meehan (pro hac vice)
     Elizabeth A. Hellmann, pro hac vice             101 Park Avenue
10   Tel: (212) 735-2590                             New York, NY 10178
     Fax: (917) 777-2590                             Email: jpizzurro@curtis.com
11   Email: Betsy.hellmann@skadden.com                      kmeehan@curtis.com
12
     Attorneys for Devas Multimedia Private Ltd.     Attorneys for Respondent Antrix Corp. Ltd.
13

14                                       ORDER
15
            IT IS SO ORDERED. The motion, docket no. 13, is renoted to January 14, 2019.
16

17
            DATED this 28th day of November, 2018.
18
19

20
                                                      A
                                                      Thomas S. Zilly
21                                                    United States District Judge

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO EXTEND BRIEFING
     SCHEDULE ON DKT. 13 - 2                                               Davis Wright Tremaine LLP
                                                                                    L AW O FFICE S
     (NO. 2:18-CV-01360-TSZ)                                                  1201 Third Avenue, Suite 2200
                                                                                Seattle, WA 98101-3045
                                                                         206.622.3150 main · 206.757.7700 fax
